            Case 1:20-cv-00107-LJV Document 7 Filed 08/21/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 DUANE MCGRADY,

                Plaintiff,

       v.                                               20-CV-107
                                                        ORDER
 MONTGOMERY COUNTY, MARYLAND,
 et al.,

           Defendants.
___________________________________

      On January 28, 2020, the pro se plaintiff, Duane McGrady, filed a complaint

asserting claims under 42 U.S.C. § 1983. Docket Item 1. He paid the $400 in filing fees

required to commence a civil action and moved this Court under Rule 4(c)(3) of the

Federal Rules of Civil Procedure to order the United States Marshals Service

(“Marshals”) to effect service on the defendants. Docket Item 2. This Court granted

that motion. Docket Item 4 at 1.

      McGrady also asked this Court to order those defendants with the requisite

knowledge to disclose the identities of three defendants currently identified only by

position or title: the “Montgomery County Jail Superintendent,” Transporting Officer /

John Doe #1, and Transporting Officer / John Doe # 2. See Docket Item 3. This Court

granted that motion as well and ordered Montgomery County (“the County”) to

“ascertain and provide the full names of ‘Montgomery County Jail Superintendent’ and

John Does No. 1 and 2,” along with “an address where these defendants may be

served.” Docket Item 4 at 1-2 (citing Valentin v. Dinkins, 121 F.3d 72, 75-76 (2d Cir.

1997) (per curiam)).
              Case 1:20-cv-00107-LJV Document 7 Filed 08/21/20 Page 2 of 7




        The Office of the County Attorney responded in a letter dated July 30, 2020.

Docket Item 6.


I.      MONTGOMERY COUNTY JAIL SUPERINTENDENT

        In its letter, the County Attorney explained:

                 There is no title “Montgomery County Jail Superintendent.”
                 Given that the body of the Complaint is devoid of any
                 allegations regarding the “Superintendent,” including any
                 allegations pertaining to any alleged action or inaction of
                 said individual, the County is unable to determine who[m]
                 Mr. McGrady intended to name in this lawsuit such that the
                 County can supply the requested information.

Id. at 2. 1

        Accordingly, McGrady shall amend his complaint within 30 days from the

date of this order to clarify whom he “intended to name in this lawsuit such that the

County can supply the requested information.” See id. McGrady also should specify

the “alleged action or inaction” that this individual took or did not take. See Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (explaining that liability under § 1983 may

attach only upon a showing that a party was personally involved in causing the claimed

injury). McGrady is advised that an amended complaint is intended to completely

replace the prior complaint in the action and thus “renders [any prior complaint] of no

legal effect.” Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977); see also

Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Therefore, any

amended complaint must include all allegations against each of the defendants so that



        1
        The County Attorney also noted that “[d]uring the relevant time frame, Suzy
Malagari was the Warden of the Montgomery County Detention Center (MCDC) and the
Montgomery County Correctional Facility (MCCF), 22880 Whelan Lane, Boyds, MD
20841.” Id.
                                              2
             Case 1:20-cv-00107-LJV Document 7 Filed 08/21/20 Page 3 of 7




the amended complaint stands alone as the only complaint that the defendants must

answer in this action.

       Upon McGrady’s filing of an amended complaint, the Clerk of Court shall forward

a copy of this order and the amended complaint to the County. The Clerk of Court shall

note on the docket the date of that mailing.

       Within 30 days of receiving the amended complaint, the County shall provide

the full name of any unidentified defendant in the amended complaint who is an

employee or agent of the County—or a statement of written reasons why such

identification is improper or impossible. See Valentin, 121 F.3d at 75-76. The County

also shall provide an address where any such defendants may be served. The County

need not undertake to defend or indemnify such individuals at this juncture. This order

merely provides a means by which McGrady may name and properly serve any such

defendants as instructed by the Second Circuit in Valentin.


II.    JOHN DOES NOS. 1 AND 2 (TRANSPORTING OFFICERS)

       With respect to John Does Nos. 1 and 2, the County Attorney stated the

following:

                Pursuant to County records, Mr. McGrady was not
                transported by any County employee from New York to
                Maryland. Upon information and belief, he was transported
                by agent(s) and/or employee(s) of the Montgomery County
                Sherriff’s Office to [the Montgomery County Detention
                Center], acting as agents and/or employees of the State of
                Maryland. As such, Montgomery County has limited
                information regarding said individual(s) and has no first-hand
                knowledge regarding the transport. County records indicate
                that the “arresting officer” and “officer delivering” was Deputy
                Sanmi Ibarra (#6279) of the Montgomery County Sherriff’s
                Office. However, the County cannot confirm whether this
                individual actually transported Plaintiff from New York to
                Maryland, given, as explained above, this is not a County

                                               3
          Case 1:20-cv-00107-LJV Document 7 Filed 08/21/20 Page 4 of 7




              employee and the County did not handle the transport.
              Undersigned counsel contacted the Attorney General’s
              Office regarding this matter, and, at this time, the State has
              been unable to confirm the identities of the transporting
              officer(s). The County respectfully refers the Court to the
              State of Maryland, Attorney General’s Office, for further
              information regarding its employee(s) and/or agent(s) who
              may have transported Plaintiff.

Docket Item 6 at 2.

       Accordingly, McGrady shall amend him complaint within 30 days of the date of

this order to include any additional information he has that might assist the State of

Maryland (“the State”) in identifying the John Doe Officers. For example, McGrady

could provide physical descriptions of the officers, details about their uniforms, or any

other information that might assist in identifying them. As explained above, an

amended complaint is intended to completely replace any prior complaint and must

therefore include all allegations against each of the defendants. See Int’l Controls

Corp., 556 F.2d at 668.

       Upon McGrady’s filing of an amended complaint, the Clerk of Court shall forward

a copy of this order and the amended complaint to the State. The Clerk of Court shall

note on the docket the date of that mailing.

       Within 30 days of receiving the amended complaint, the State shall provide

the full names of John Does Nos. 1 and 2—or a statement of written reasons why such

identification is improper or impossible. See Valentin, 121 F.3d at 75-76. The State

also shall provide an address where these defendants may be served. The State need

not undertake to defend or indemnify these individuals at this juncture. This order

merely provides a means by which McGrady may name and properly serve the

defendants as instructed by the Second Circuit in Valentin.

                                               4
          Case 1:20-cv-00107-LJV Document 7 Filed 08/21/20 Page 5 of 7




                                            ORDER


       In light of the above, IT IS HEREBY

       ORDERED that McGrady shall file an amended complaint within 30 days of the

date of this order providing further information to assist in the identification of the

unknown defendants; and it is further

       ORDERED that upon McGrady’s filing of an amended complaint, the Clerk of

Court shall forward a copy of this order and the amended complaint to (1) the Office of

the County Attorney, Montgomery County, Maryland, at 101 Monroe Street, Third Floor,

Rockville, Maryland 20850, and (2) the Office of the Maryland Attorney General at 200

St. Paul Place, Baltimore, MD 21202. The Clerk of Court shall note on the docket the

date of those mailings; and it is further

       ORDERED that within 30 days of receiving the amended complaint,

Montgomery County shall provide the full name of any unidentified defendant in the

amended complaint who is an employee or agent of the County—or a statement of

written reasons why such identification is improper or impossible. The information shall

be forwarded to the Court’s Pro se Unit, United States District Court, 2120 Kenneth B.

Keating Federal Building, 100 State Street, Rochester, New York 14614; and it is further

       ORDERED that within 30 days of receiving the amended complaint, the State

of Maryland shall provide the full names of John Does Nos. 1 and 2—or a statement of

written reasons why such identification is improper or impossible. The information shall

be forwarded to the Court’s Pro se Unit, United States District Court, 2120 Kenneth B.

Keating Federal Building, 100 State Street, Rochester, New York 14614; and it is further




                                              5
           Case 1:20-cv-00107-LJV Document 7 Filed 08/21/20 Page 6 of 7




       ORDERED that Montgomery County’s or the State of Maryland’s failure to

comply with this order may result in the Court’s imposing sanctions under Rule 37 of the

Federal Rules of Civil Procedure; and it is further

       ORDERED that after receiving Montgomery County’s and the State of Maryland’s

Valentin responses, the Clerk of Court shall send to the plaintiff the Valentin responses

and one Marshals Process Receipt and Return form (“USM-285 form”) for each named

defendant and shall issue and send to McGrady a summons for each named defendant;

and it is further

       ORDERED that upon receipt of the USM-285 forms and summonses, McGrady

shall (1) pay the service fee of $8.00 per summons and complaint to the Marshals by

money order or certified check and (2) provide the Marshals with all necessary papers

for service, including (i) a copy of this order, (ii) a copy of the amended complaint, (iii)

one completed USM-285 form for each named defendant, and (iv) one summons issued

by the Clerk of Court for each named defendant; and it is further

       ORDERED that upon receipt of the service fees and papers, the Marshals shall

effect service of the summons and complaint upon the named defendants. McGrady is

advised that he must effect service within 90 days of the date the summons is

issued. It is McGrady’s responsibility to inquire of the Marshals at 716-348-5300 as to

whether service has been made and, if necessary, to request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). If, within 90 days of

issuance of the summons, McGrady has not made service or requested an extension of




                                              6
             Case 1:20-cv-00107-LJV Document 7 Filed 08/21/20 Page 7 of 7




time in which to do so, the Court may dismiss this action for failure to prosecute under

Rules 4(m) and 41(b) of the Federal Rules of Civil Procedure; 2 and it is further

         ORDERED that McGrady shall notify the Court in writing if his address changes.

The Court may dismiss the action if McGrady fails to do so.



         SO ORDERED.

Dated:          August 21, 2020
                Buffalo, New York


                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




         2
         McGrady may be eligible for help in effecting service and other matters from
the Pro Se Assistance Program, a joint project staffed by the University at Buffalo
School of Law and the Erie County Bar Association Volunteer Lawyers Project. The
program is currently operating remotely due to the COVID-19 pandemic and can be
reached by calling 716-847-0662, ext. 340, and leaving a message. Additional
information is available at https://www.nywd.uscourts.gov/pro-se-assistance-program-0.

                                            7
